— Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered July 2, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to, among other things, review a determination of the Central Office Review Committee denying his grievance.
Petitioner brought the instant CPLR article 78 proceeding to challenge a prison disciplinary determination and the denial of two inmate grievances. Following Supreme Court’s dismissal of the petition on various grounds, petitioner appealed to this Court (50 AD3d 1405 [2008], lv denied 10 NY3d 716 [2008]). We affirmed Supreme Court’s judgment and, in so doing, exercised our discretion to address petitioner’s arguments with respect to the judgment that is the subject of the instant appeal (id. at 1406 n). Inasmuch as we have previously ruled on the matter at hand, petitioner’s appeal is barred by the doctrine of res judicata (see Matter of Salahuddin v Goord, 23 AD3d 787, 788 [2005], lv denied 6 NY3d 787 [2006]). Accordingly, the judgment is affirmed.
Cardona, PJ., Peters, Spain, Rose and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, without costs. [See 2007 NY Slip Op 31818(11).]